Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 18, 2022

                                      No. 04-22-00505-CR

                                      Jorge IZQUIERDO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR10739
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
        The reporter’s record was originally due October 3, 2022, but the portion of the reporter’s
record that was due from Ms. Herminia Torres was not filed. On October 4, 2022, Court
Reporter Herminia Torres filed a notification of late record, requesting an extension until
November 7, 2022 to file the record. We granted, in part, Ms. Ms. Herminia Torres’s requested
extension and fixed a new deadline of November 2, 2022. On November 8, 2022, Ms. Herminia
Torres filed a second notification of late record, requesting an extension until December 2, 2022,
to file the record. After consideration, we GRANT the request and ORDER Ms. Herminia
Torres to file the record by December 2, 2022. See TEX. R. APP. P. 35.3(c) (providing that any
extension to file the appellate record in an ordinary or restricted appeal must not exceed thirty
days). Further requests for extension of time will be disfavored absent extenuating
circumstances.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court